DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments
Applicant’s amendment does not overcome the prior art of record.  Thus, the 103 rejections are maintained. Most of Applicant’s amendments remove the 112(f) invocation to the claims. 
Re: the amendments to the independent claims, part of the amendments are in effect clarifying amendments, and do not alter the scope of the claims in a manner to overcome the prior art of record.  That is, Applicant specified or clarified that the “common exponent part data” is common for the plurality of color components. This is somewhat definitional. 
Re: the added feature to perform color conversion for the mantissa part “without the common exponent part data” is also taught by the prior art, based on a broad, reasonable interpretation of both Applicant’s claims and a reasonable interpretation of the reference.  Applicant’s remarks do not specific where in the specification there is support for the features, so the examiner has reviewed Applicant’s specification as a 
Here are some Figures of Applicant’s specification for example: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	In Applicant’s Figure 6A: note the relationship with exponent and mantissa. They are related and in a string. 
	In Applicant’s Figure 7: here is what Applicant’s specification states about Figure 7 (direct quote, emphasis added):

FIG. 7 is a block diagram showing a configuration of the floating-point gamma correction processing unit 1003 in the present embodiment. A common exponent part fixed-point conversion unit 301 outputs fixed-point color conversion output data 12 by processing represented by formula (3) based on the common exponent part data 3 and the color conversion output mantissa part data 4. In formula (3), DATA3 refers to the common exponent part data 3, DATA4 refers to the color conversion output mantissa part data 4, and DATA12 refers to the fixed-point color conversion output data 12.


	So, the color conversion date is based on BOTH the common exponent part and the mantissa, even if they are not processed together, meaning there does not appear to be formula where the mantissa result is a fraction or multiple of the common exponent, and vice versa. This is the same with Srinivasan. See mapping above and in this official action. 
	Accordingly, a broad reasonable interpretation of both Applicant’s claims and the teachings of the prior art have led the examiner to maintain the rejections.  Please see remainder of this official action for details. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 


Claims 1-4, 6, 7-16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (U.S. Patent Application Publication No. 2007/0258641 A1) in view of Sun (U.S. Patent Application Publication No. 2011/0188744 A1) or AAPA (Applicant’s Admitted Prior Art).  

	Regarding claim 1: 
	Srinivasan teaches: a color conversion apparatus (Fig. 1: 100) comprising: 
	one or more processors (para. 32); and 
	a memory including instructions that, when executed by the one or more processors, cause the color conversion apparatus to (e.g. paras. 32, 34 and claim 7): 
	convert each piece of color data of a plurality of color components into common exponent part data, which is common for the plurality of color components, and mantissa part data of each of the plurality of color components (Figs. 5 or 6 and related description, inverse conversion of RGBE into RGB, or RGB into RGBE. See also claim 1);
	perform color conversion for the mantissa part data of each of the plurality of color components without the common exponent part data and to output color conversion processing data (see e.g. Figs. 5 or 6 and related description, the mantissa part of each of R, G and B are also converted and output);
	derive fixed-point data of each of the plurality of color components based on the color conversion processing data of each of the plurality of color components and the common exponent part data (see e.g. paras. 48-50, which teaches 32 bit format, assigning bits 8:8:8:8 to each of the red, green, blue and mantissa channels of an RGBE format. This corresponds to fixed-point data as claimed. See also claim 3 or 4); and 
	configured to convert the fixed-point of each of the plurality of color components (e.g. paras. 57-124, different techniques for processing the fixed point data (e.g. RGBE) such as having an encoder code RGBE data, see e.g. para. 73, or adapting digital media formats such as RGBE for codecs with different dynamic ranges (para. 57))
	Re: a floating point conversion unit configured to concert…a plurality of color components, which are converted by first gamma processing…and 
	a data processing unit configured to convert the fixed-point data….by second gamma processing…, consider the following. 
	In analogous art, Sun teaches that it is known to apply gamma processing at the beginning and end of processing, either to have a gamma to linear conversion and vice versa (see beginning at para. 94); and./or also as part of tone mapping (see beginning at para. 125); and/or as part of a user preference gamma adjustment (see e.g. Figs. 9 and 10).  
	Alternatively, consider AAPA.  Here, it is acknowledged that it is known in the art to perform a first and a second gamma processing for color conversion (see specification, Field of Invention, para. 6). 

	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	Srinivasan further teaches: the color conversion apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, cause the color conversion apparatus to further: determine the common exponent part data in accordance with color data of the plurality of color components (see e.g. claim 1, 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings. 


	Regarding claim 3:
	Srinivasan further teaches: the color conversion apparatus according to claim 2, wherein the instructions, when executed by the one or more processors, cause the color conversion apparatus to further: extract a maximum value of color data of the plurality of color components, wherein the determination unit determines the common exponent part data based on the maximum value (Fig. 6 and related description; e.g. para. 82).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings.


	Regarding claim 4:
Srinivasan further teaches the color conversion apparatus according to claim 3, wherein the common exponent part data is determined in accordance with the number of 0s that continue from the most significant bit of data representing the maximum value (see paras. 76-78).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings.


	Regarding claim 6:
	Srinivasan further teaches: the color conversion apparatus according to claim 1, wherein color data of the plurality of color components is data representing an image including a plurality of pixels (Fig. 2 and related description; see also paras.66-71).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings.


	Regarding claim 7:
	Srinivasan further teaches: the color conversion apparatus according to claim 3, wherein the maximum value for each pixel of the color data or for each predetermined area including a plurality of pixels in the color data is extracted (Fig. 6 and related description, e.g. paras. 80-87).
	 It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings.


	Regarding claim 8:
	Sun further teaches: the color conversion apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, cause the color conversion apparatus to further: perform color adjustment processing using the common exponent part data for the color conversion processing data (e.g. pars. 14, 18-20 and section A. Tone Mapping, beginning at para. 53, section B. Exemplary Image Formats, beginning at para. 55, and Fig. 6, which teaches adjustment processing via tone mapping for HDR images, as an example. This can be applied to an image format of RGBE, for example). 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Sun to have obtained the above. The motivation would be to take advantage of tone mapping to render an HDR image on a 


	Regarding claim 9:
	Sun further teaches: the color conversion apparatus according to claim 8, wherein the color adjustment processing is tone offset processing (e.g. pars. 14, 18-20 and section A. Tone Mapping, beginning at para. 53, section B. Exemplary Image Formats, beginning at para. 55, and Fig. 6).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references view of Sun to have obtained the above. The motivation would be to take advantage of tone mapping to render an HDR image on a display that might not be capable of displaying a full dynamic range HDR; or to prepare an HDR image for encoding that requires a lower bit-depth (Sun, para. 54).


	Regarding claim 10:
	Srinivasan further teaches: the color conversion apparatus according to claim 1, wherein input data is converted into color data of the plurality of color components in accordance with a theoretical formula for converting data or an approximate formula of the theoretical formula, or by performing interpolation processing (see e.g. paras. 45-63, which teaches converting input data into color data of the plurality of color components, such as RGBE).



	Regarding claim 11:
	Srinivasan further teaches: the color conversion apparatus according to claim 10, wherein mantissa part data is used for the interpolation processing as table data and the mantissa part data is adjusted in accordance with the common exponent part data (see e.g. Figs. 4-6 and related descriptions, which teaches determining mantissa-exponent pairs (i.e. mantissa part data used for interpolation processing as table data which adjusts mantissa in accordance with common exponent part)). 
It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings or displays.


	Regarding claim 12:
Srinivasan further teaches: the color conversion apparatus according to claim 1, wherein each piece of color data of the plurality of color components is 32-bit width data (see e.g. Figs. 8-9 and related descriptions; and paras. 42-71).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings or displays.


	Regarding claim 13:
	Srinivasan further teaches: the color conversion apparatus according to claim 1, wherein at least one piece of color data of the plurality of color components is converted into exponent part data and mantissa part data by using exponent part data in accordance with another piece of color data (see e.g. Fig. 6 and related description, namely para. 82, which teaches using exponent part data in accordance with another piece of color data. Here, exponent part data in accordance with all three pieces of color data R, G and B are used.  For claim interpretation purposes, claim 13 is broad as written, and the examiner’s interpretation is a broad, reasonable interpretation of the features of claim 13. If Applicant desires a different or more specific interpretation to be required, claim 13 should be amended to reflect such required interpretation).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The 


	Regarding claim 14:
	Srinivasan further teaches: the color conversion apparatus according to claim 1, wherein the common exponent part data is not processed in the color conversion (Fig. 6 and related description, exponent part is determined separately from processing R, G and B).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings or displays.


	Regarding claim 15:
	Srinivasan further teaches: the color conversion apparatus according to claim 1, wherein a predetermined fixed value is used as the common exponent part data (see e.g. claim 3).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings or displays.


	Regarding claim 16:
	Srinivasan further teaches: the color conversion apparatus according to claim 6, wherein the common exponent part data is set for each area including a plurality of pixels (Fig. 6 and related description. The common exponent is set for pixels of, i.e. an image. Right now, claim 16 is broad as written with regard to “each area”. A broad reasonable interpretation would be performing this for an image that includes pixels, the image can be a plurality of objects as areas. That is one interpretation. Should Applicant desire a more specific interpretation, claim 16 needs to be amended to require such interpretation).
It would have been obvious for one of ordinary skill in the art to have further modified the applied references in view of Srinivasan to have obtained the above. The motivation would be to take advantage of known color processing to obtain desired image results for different settings or displays.


	Regarding claim 18:
	Srinivasan further teaches: a signal standard conversion apparatus (Fig. 1 and related description, at least one processor of the multi-processing system) compatible with an HDR standard (paras. 28 and 41-48), including the color conversion apparatus according to claim 1.



	Regarding claim 19: see claim 1. 
	Independent claim 19 is directed to a method that corresponds to the method that is performed by the functional units of the apparatus of claim 1.  Thus, the rationale for rejecting claim 1 equally applies to independent claim 19. 
	

	Regarding claim 20: see claim 1. 
	Srinivasan further teaches: a non-transitory computer readable storage medium storing a program for causing a computer to perform a color conversion method (see paras. 32-34).  The program steps of Independent claim 20 correspond to the method that is performed by the functional units of the apparatus of claim 1.  Thus, the rationale for rejecting claim 1 equally applies to independent claim 20.






Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Sun, and further in view of Ha (U.S. Patent Application Publication No. 2017/0186141 A1). 

	Regarding claim 5:	
	The applied references to claim 1 do not proactively teach claim 5. 
	In analogous art, Ha teaches: the color conversion apparatus according to claim 1, wherein the color conversion is performed by using a matrix arithmetic operation (e.g. claims 1, 2, 11 and 15, matrix multiplication to perform color conversion in an apparatus is taught).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of applicant’s claims, to have further modified the applied references in view of Ha, to have obtained the above.  The motivation would be to take advantage of methods and mechanisms to convert HDR images to display on monitors that require different formats. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613